Citation Nr: 1010500	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for chronic 
lumbosacral strain, status post L2-L3 diskectomy and right 
L2-L3 hemilectomy with microdiskectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and parents


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to November 
1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which, in part, 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  

In August 2009, the Veteran appeared at the RO and offered 
testimony at a hearing held before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he currently suffers from 
additional low back disability, as a result of VA surgical 
treatment in August 2002.  

A review of the evidence discloses that in August 2002 the 
Veteran underwent an MRI revealing a right disc protrusion at 
L2-L3 and was referred to surgery.  He subsequently underwent 
an L2-L3 discectomy and right L2-L3 hemilectomy with 
microdiscectomy.  It was noted at that time that he had a 
history of chronic low back pain since 1982 with low back 
pain radiating to both of his legs. 

Subsequent to the surgery, in June 2006, VAMC treatment 
records reveal complaints of pain in the right side, and pain 
radiating to the left leg.  The pain began on father's day 
when he was bending to pick up a stick causing a sharp back 
pain.  The pain was worse on the right side of an old L2-L3 
incision.  The treating clinician noted that the Veteran 
reported undergoing the surgery for left leg pain.  The 
examiner questioned the procedure being performed on the 
right side noting the L2 facet removal on the right.  He 
indicated in his notes that the surgery should have been on 
the left side.  He further noted the procedure did relieve 
the Veteran's pain at that time.  

The VA clinician continued to question the right side 
procedure in July 2006 notes.  He also questioned whether the 
Veteran had arachnoiditis although he did not note it at that 
time on the X-rays. He noted that the Veteran's history was 
all very confusing.

In October 2006 the same VA clinician noted that the 
herniated disc was on the right and that the Veteran 
apparently did not remember.  A review of the surgeon's 2002 
notes revealed complaints of bilateral leg pain, but as there 
was no disc on the right, there was no reason to operate on 
that side.  The missing right facet as a result  if that 
surgery was causing some instability.  

At the August 2009 Travel Board hearing, the Veteran 
testified that he underwent surgery at VA in 2002 for back 
pain radiating to his left foot, and for a protruding disc at 
L2-L3.  He alleged, in essence, that the surgeon erroneously 
operated on the right side of his spine instead of the left 
side as his pain was on the left.  In addition he made an 
initial incision in the wrong place and subsequently had to 
make a second incision; and, he cut off more of the facet 
bone than intended to remove the disc.  Subsequent to the 
procedure the Veteran received no relief to his left leg 
pain.  However he now had additional right back pain and 
muscle pain.  He stated in his appeal to the Board that the 
procedure did indeed remove the pain he had prior to surgery 
but in doing so something happened to cause pain in the 
muscle to the right of the incision.  During the hearing the 
Veteran also indicated that he was receiving Social Security 
Disability benefits as a result of his low back disability.

The Board finds that a remand is necessary to properly 
adjudicate the Veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of lumbar 
spine surgery.    

The Board finds that the Veteran should be afforded a VA 
examination to determine whether he currently has any 
additional low back disability, and if so, whether any such 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA during 
surgical treatment in August 2002, or an event not reasonably 
foreseeable during such surgery.

At the August 2009 Travel Board Hearing, the Veteran 
testified that he was receiving Social Security 
Administration (SSA) benefits for his back disability.  The 
Board notes that the SSA determination and the medical 
records used by Social Security in granting benefits are not 
contained in the claims file. Therefore, further development 
to secure all records from SSA is also required.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

In addition, the Board apparently received the Veterans 
original VAMC treatment records subsequent to the hearing 
actual received.  The Board has also received additional VAMC 
treatment records dated in September 2009 by the same VAMC 
clinician who has been treating the Veteran.  Although these 
last records were received with a waiver of consideration by 
the RO, as the claim must be remanded for additional 
development, they will also be returned to the RO for its 
review and consideration.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Social 
Security Administration and request 
copies of all medical records used in 
determining the Veteran's entitlement to 
disability benefits.  If the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given 
an opportunity to respond.

2.  The RO should obtain copies of all 
outstanding records of follow-up medical 
treatment and evaluation of the Veteran 
for his low back disability from 1982 to 
the present time, to include follow up of 
any residuals of his August 2002 low back 
surgery at the Little Rock VAMC.  In 
requesting these records, the RO should 
follow the procedures prescribed in 38 
C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA examination by 
a physician who has not previously 
examined him, at an appropriate VA 
medical facility.  The entire claims 
folder must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should render opinions, 
consistent with the record and sound 
medical judgment, as to (a) whether the 
Veteran currently has any additional 
chronic low back disability, to include 
additional low back and muscle pain, and 
if so, (b) whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), or not at least as 
likely as not (i.e., there is less than a 
50% probability) that the proximate cause 
of any such additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the lumbar surgery in August 2002, 
or (b) an event not reasonably 
foreseeable during such surgery.  In 
reaching his opinion, the physician 
should address the matter of whether, in 
surgically treating the Veteran's lumbar 
spine in August 2002, the VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  In addressing these questions, 
the physician should address the June, 
July, October, and December 2006 and 
September 2009 medical comments and 
opinions of the VAMC clinician who has 
been following the Veteran at the VAMC.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4. The RO is to advise the Veteran that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,  11 Vet. App. 268, 271 (1998).  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


